MEMORANDUM **
Milton Barrera-Campos appeals an order of the district court denying his motion to quash a detainer issued against him in relation to a violation of supervised release. We dismiss the appeal as moot.
The record indicates that the sentence imposed upon revocation of Campos’ supervised release ended on March 5, 2004. At this juncture, therefore, “there is nothing for us to remedy[.]” Spencer v. Kemna, 523 U.S. 1, 18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (concluding that a petition for writ of habeas corpus challenging an order revoking parole was moot because no case-or-controversy standing under Article III remained after petitioner had completed the entire term of imprisonment underlying his parole revocation).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.